Citation Nr: 0800188	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in January 2006.  The veteran requested a Board 
hearing, however, he withdrew that request in February 2006.

The Board notes that the veteran has filed several requests 
for representation regarding his case.  However, the veteran 
is currently being represented by the Vietnam Veterans of 
America. 


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in May 
2005, prior to the August 2005 rating decision.  A subsequent 
notification was sent in March 2006.  The May 2005 and March 
2006 notifications collectively substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  Any deficiency with 
regard to notice of the assignment of a disability rating and 
an effective date is harmless since those are rendered moot 
in light of the Board's finding that the preponderance of the 
evidence is against service connection to begin with. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained a medical opinion as to 
etiology, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The veteran and his representative have advanced 
several theories as to how the veteran contracted hepatitis C 
in service.  He claims that he contracted hepatitis C through 
jet inoculation.  He claims that he used heroin.  He claims 
that he has multiple tattoos.  He also claims that he 
participated in high risk sexual activity which resulted in 
contracting a venereal disease. 

A May 1970 examination report shows that the veteran was 
found to be clinically normal with no pertinent defects or 
symptom complaints at that time.  A May 1970 Report of 
Medical History shows that the veteran checked the 'no' box 
for VD-Syphilis, Gonorrhea, Etc.  Service medical records 
reflect that, in May 1970, the veteran underwent a Venereal 
Disease Research Laboratory (VDRL), and was treated for 
syphilis.  A September 1970 examination for separation 
purposes shows that the veteran was again found to be 
clinically normal and had no pertinent defects or symptom 
complaints.  Reports of examinations during service do not 
document any tattoos. 

Treatment records from Texas Department of Criminal Justice 
(TDCJ) dated in October 2004 reflect an assessment of 
hepatitis C.  It was noted that the veteran had multiple 
tattoos and was "an old heroin user."  

In February 2006, the claims file was reviewed by a VA 
examiner for purposes of ascertaining the cause of the 
hepatitis.  The examiner noted that the claims file was 
available and reviewed.  The examiner opined that Hepatitis C 
virus (HCV) is less likely than not related to the veteran's 
service, but was more likely related to documented 
intravenous (IV) drug use.  The examiner based this opinion 
on the rationale that clinical experience and reference text 
documents that the majority of HCV infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use and there have been no case reports of HCV being 
transmitted by an airgun transmission.  Although risk factors 
for this veteran were virtually unknown, there was past IV 
drug use documented in TDCJ medical record.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hepatitis C.  Hepatitis C was diagnosed in 
October 2004, constituting a period of approximately 34 years 
after separation from service.  With regard to the veteran's 
specific contentions that he was an "old heroin user," and 
that he had multiple tattoos, the veteran has not submitted 
any documentation to suggest that such incidents actually 
occurred during service.  Furthermore, with regard to drug 
use, no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

With regard to he veteran's claim of high risk sexual 
behavior and the contention that hepatitis C was the result 
of a jet inoculation, the VA examiner opined that it was very 
likely that he contracted hepatitis C from intravenous drug 
use.  The Board accepts the February 2006 VA examination as 
being the most probative medical evidence on the subject, as 
it was based on a review of the claims file and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999).  Since the 
medical opinion was  it was based on a review of the claims 
file, the Board finds it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board acknowledges that the VA examiner could not 
entirely rule out the possibility of other high risk 
activities in service causing hepatitis C.  However, the VA 
examiner did review the claims file and concluded that the 
most likely cause of the hepatitis was the reported IV drug 
use.  While acknowledging the veteran's belief that his 
hepatitis C is due to other high risk factors or jet 
inoculation which occurred during service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, service connection for hepatitis C is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


